Citation Nr: 0627289	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-35 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the claim for Chapter 30 educational assistance 
benefits was properly denied on the basis that the training 
period for which the veteran had requested payment was beyond 
the delimiting date for utilization of such benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from October 10, 
1987, to April 26, 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an  administrative decision of April 
2004 by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO), which denied a claim for 
educational assistance benefits under Chapter 30 Title 38 
U.S. Code on the basis that the training period for which the 
veteran had requested payment was beyond the delimiting date 
for utilization of such benefits.

The Board notes that the only issue developed and certified 
for appellate view involves review of a claim for education 
benefits received in February 2004.  However, the veteran has 
asserted that he also raised an earlier claim for benefits 
prior to the expiration of the delimiting period.  The file 
contains undated correspondence from the veteran in which he 
indicates that he was seeking to receive benefits under the 
Montgomery GI Bill, as well as undated correspondence from 
the RO to the veteran providing him copies of formal 
applications for such benefits.  The Board is unable to make 
a judgment regarding any earlier claim based on the evidence 
currently of record, and in any event that matter pertaining 
to an earlier claim has not been developed or certified for 
appellate review.  Accordingly, the matter is referred to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran was discharged from active duty on April 26, 
1992.  It is neither claimed nor shown that he had additional 
active duty after that date.

2.  The veteran's delimiting period for receiving Chapter 30 
educational benefits expired on April 27, 2002.

3.  It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.

4.  The veteran's current claim for education benefits was 
received in February 2004 and requested benefits for training 
which started on December 18, 2003.  




CONCLUSION OF LAW

The February 2004 claim for Chapter 30 educational assistance 
benefits was properly denied on the basis that the training 
period for which the veteran had requested payment was beyond 
the delimiting date for utilization of such benefits. 38 
U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence as required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2005).  The United States Court of Appeals for Veterans 
Claims (the Court) held that the Veterans Claims Assistance 
Act of 2000 (VCAA) has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter. See Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(August 30, 2001).  The Board finds that such is the case as 
to the issue here on appeal.  

As explained below, the issue to be decided is whether the 
veteran is precluded from entitlement to Chapter 30 
educational assistance benefits due to the effect of the 
delimiting date.  There are presently no pertinent facts in 
dispute, and as such, application of relevant provisions of 
the law and regulations governing extension of delimiting 
dates to the facts of this case will determine the outcome.  
No amount of additional evidentiary development would change 
the outcome of this case; therefore no notice is necessary.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter. See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].  It is clear that the appeal has 
been fully developed that no amount of additional development 
will have any possible impact on this case. See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Accordingly, the Board 
will proceed to a decision on the merits of the case.

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service. See 38 U.S.C.A. §§ 3001 et seq. (West 2002).  The 
law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force. See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2005).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension and upon a showing that he was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct. See 38 C.F.R. § 
21.7051(a) (2005).  The regulations further state that it 
must be clearly established by medical evidence that a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability. See 
38 C.F.R. § 21.7051(a)(2) (2005).

The veteran left military service on April 26, 1992.  In July 
2001, he was issued a certificate that he was entitled to 35 
months and ten days of education benefits, and was informed 
that his eligibility would end on April 27, 2002.  

The veteran completed and submitted a claim for VA education 
benefits under Chapter 30 in February 2004 and requested 
benefits for training which started on December 18, 2003. 

As noted above, the delimiting date was April 27, 2002.  The 
evidence of record fails to establish that pursuit of a 
program of education was medically infeasible for the veteran 
at any time during his delimiting period.  The veteran was 
informed in the July 2001 certificate that his delimiting 
date was April 27, 2002; however, the evidence also shows 
that the veteran failed to timely request an extension; and 
his formal application of February 2004 was received beyond 
ten years from the veteran's last discharge or release from a 
period of active duty.  In addition, the training for which 
benefits were requested began more than ten years after 
service.  

The legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  By law, educational benefits cannot be awarded beyond 
the 10-year delimiting period, unless certain exceptions to 
the controlling legal criteria have been met.  The veteran 
does not fall within any of the exceptions, and the Board has 
no authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the veteran's situation, but is 
bound by the law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to Chapter 30 educational assistance benefits is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


